DETAILED ACTION
The communication dated 3/24/2022 has been entered and fully considered.
Claims 1 and 20 have been amended. Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 8, filed 3/24/2022, with respect to the rejection(s) of claim(s) 1 and 20 under § 103 have been fully considered and are persuasive. The Applicant argues that LUEBKEMAN teaches the outer layer is flexible and spaced from the inner layer and therefore does not provide structural rigidity for the inner layer as recited in amended claim 1. The Examiner agrees that LUEBKEMAN teaches the outer layer is flexible and the newly amended features of claim 1 and 20. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new prior art.
The Applicant argues that the vacuum in ISHII is applied to the outside of the alleged liner (15) and not the chamber that the liner defines.
The Examiner respectfully disagrees. ISHII teaches vacuum-shaping the inside of a bag containing dry sand [0001], which would inherently have to have the vacuum applied inside the liner where the sand is located. ISHII further teaches the vacuum sound of the bag is evacuated by the vacuum pump (19) by the suction vibrators (21a, 21b) and shows a vacuum pump (19) that is vacuuming the inside of the chamber in Figure 3. 
The Applicant argues that LUEBKEMAN teaches only one liner or one layer, not both a liner and a layer.
The Examiner respectfully disagrees. The present invention of LUEBKEMAN uses pliable covers or containers for a granular mass which is shaped in the desired form and temporarily, for the necessary length of time, rigidified or solidified in this form by the use of external pressures applied thereto [col. 2, lines 45-53]. LUEBKEMAN teaches that a first layer (59) does envelop the container (60) [Col. 6, lines 24-31]. 
The Applicant argues that SUZUKI does not teach dissolving the granulated material, and only a core.
The Examiner agrees that SUZUKI teaches dissolving a vanishing core; however, SUZUKI further teaches dissolving granulated material. SUZUKI teaches “injecting an organic solvent that is capable of dissolving the foamed polystyrene into the vanishing core in the resin model to dissolve the foamed polystyrene fine particles” [0023].
The Applicant argues that LUEBKEMAN teaches that there is a positive pressure in the space between the container (59) and second container (60) and there is no need to fill with a granulated material.
The Examiner respectfully disagrees. LUEBKEMAN does not explicitly teach granulated material is inserted into the second container (59); however, LUEBKEMAN explicitly teaches air and granulated material can both be used for filling depending on the properties desired in the shape formed [Col. 9, lines 17-20; Col. 8, lines 63-75]. Furthermore, it would be obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify LUEBKEMAN, by filling the second container (59) with granulated material, as it is known in the art. See KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
The Applicant argues that LUEBKEMAN does not disclose a third layer that envelops both the first and second layers of the chambers, LUEBKEMAN discloses a container within a container and therefore not possible to envelop both the inner and outer layer and only the outer layer is enveloped.
The Examiner respectfully disagrees. In regards to enveloping both the first and second layers of the chambers, a third layer may envelop both the inner and outer layer even though a first layer is inside a second layer. When a third layer envelops a first and second layer, the third layer does not have to touch both layers. It only has to surround the layers.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over ISHII (JP 59067007A) in view of Thompson (U.S. PGPUB 2004/0188449),  hereinafter THOMPSON.
Regarding claim 1, ISHII teaches: A method of manufacturing a composite vessel assembly (ISHII teaches a component that is made from a film and a resin injected layer, which the component is made from two distinct parts put together, which the Examiner is interpreting as a composite (Composite is defined as: made of distinct parts or elements. See Merriam-Webster [https://www.merriam-webster.com/dictionary/composite, visited on 12/4/2021]) comprising: filling a first chamber defined by a first liner (ISHII teaches films are used to create a chamber [Fig. 3; 0001]. ISHII teaches the film bleads (51, 5b) become a film (15), which the Examiner is interpreting as liner [Fig. 3; 0001]) with a first granulated material through a first orifice in the first liner (ISHII teaches dry sand is filled in the bag through an orifice [0001; Fig. 3]); applying a vacuum to the first chamber (ISHII teaches the bag is stiffened by evacuation by a plug [Fig. 3; 0001]); plugging the first orifice (ISHII teaches a plug (24) that has a sealed inlet (23) [Fig. 3; 0001]); enveloping the first liner with a first layer for structural rigidity (ISHII teaches resin material is injected into the molding dies (25, 26) and would inherently envelop the film (15) and become rigid [0001; Fig. 3]), wherein the first liner lines and is in contact with the first layer, and wherein the first liner is flexible and collapsible without the first layer (ISHII teaches the liner is made from a film resin or rubber and is made rigid by filing with sand [0001], indicating that the film would be collapsible without any support.); and relieving the vacuum (ISHII teaches after the resin molding is completed, the plug (24) of the suction is loosened and the seal (23) is released, which would inherently release the vacuum [0001]).
If the Applicant remains unconvinced that ISHII teaches: the first liner lines and is in contact with the first layer, and wherein the first liner is flexible and collapsible without the first layer, in the alternative, in the same field of endeavor, liners, THOMPSON teaches a pressure vessel assembly that utilizes a flexible liner [0010]. THOMPSON teaches the flexible liners are shaped to mate with the interior of the vessel body [0010]. THOMPSON teaches the liner is typically formed of a flexible inner layer defining an inner surface that contacts the stored fluid and a metallic outer layer defining an outer surface of the vessel body [0012]. THOMPSON teaches the rigid walls of the vessel provide the structural strength for the liner and fluid contained [0012]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify ISHII, by having a flexible and collapsible liner, as suggested by THOMPSON, in order to eliminate a number of time consuming and costly manufacturing and maintenance procedures [0010].
 Claim(s) 1-7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LUEBKEMAN (U.S. 2,517,902), in view of Thompson (U.S. PGPUB 2004/0188449),  hereinafter THOMPSON, as evidenced by Polk JR. et al. U.S. PGPUB 2003/0232176), hereinafter POLK.
Regarding claim 1, LUEBKEMAN teaches: A method of manufacturing a composite vessel assembly (LUEBKEMAN teaches a method for manufacturing a composite [Col. 1, lines 14-17; Col. 9, lines 14-16]) comprising: filling a first chamber defined by a first liner (LUEBKEMAN teaches a pliable container (28) inserted into a mold comprised of two parts (44, 45) [Col. 4, lines 37-42; Figs. 3-4]) with a first granulated material through a first orifice in the first liner (LUEBKEMAN teaches granular material is permitted to flow by gravity into the pliable sack-like container (28) through the inlet (flange (33)) [Col. 4, lines 50-58]); applying a vacuum to the first chamber (LUEBKEMAN teaches negative air pressure is applied interiorly of the container (28) [Col. 4, line 75 – Col. 5, lines 1-2]); plugging the first orifice (LUEBKEMAN teaches a cap (50) is used to plug the inlet in the threaded flange (33) [Fig. 5; Col. 5, lines 27-32]); enveloping the first liner with a first layer for structural rigidity (LUEBKEMAN teaches plastic is introduced through the passage provided at the bottom of the mold [Col. 6, lines 21-24] and the introduced plastic inherently envelops the container.), wherein the first liner lines and is in contact with the first layer, and wherein the first liner is flexible and collapsible without the first layer; and relieving the vacuum (LUEBKEMAN teaches after the molding operation, the negative air pressure is released [Col. 5, lines 45-53]).
LUEBKEMAN teaches a first liner that is flexible, but does not teach that the first liner is flexible and collapsible without the first layer. In the alternative, in the same field of endeavor, liners, THOMPSON teaches a pressure vessel assembly that utilizes a flexible liner [0010]. THOMPSON teaches the flexible liners are shaped to mate with the interior of the vessel body [0010]. THOMPSON teaches the liner is typically formed of a flexible inner layer defining an inner surface that contacts the stored fluid and a metallic outer layer defining an outer surface of the vessel body [0012]. THOMPSON teaches the rigid walls of the vessel provide the structural strength for the liner and fluid contained [0012]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify ISHII, by having a flexible and collapsible liner and collapsible without the first layer, as suggested by THOMPSON, in order to eliminate a number of time consuming and costly manufacturing and maintenance procedures and control contaminate of the contained fluid [0010].
Regarding claim 2, LUEBKEMAN teaches: wherein the vacuum is relieved through the first orifice by unplugging the first orifice (LUEBKEMAN teaches the negative pressure is released and the granular material is poured back into the supply tank (34). It would be inherent to release the vacuum through the inlet in the flange (33) by unplugging it when removing the cap (50) [Col. 5, lines 36-56]).
Regarding claim 3, LUEBKEMAN teaches: placing the first liner in a first pre-form fixture prior to filling with the first granulated material (LUEBKEMAN teaches placing the container (28) in a first pre-form fixture (44, 45) prior to filling the container with the first granulated material [Fig. 3; Col. 4, lines 37-41]).
Regarding claim 4, LUEBKEMAN teaches: removing the first liner from the first pre-form fixture before enveloping the liner with the first layer (LUEBKEMAN teaches removing the container (28) from the mold parts (44, 45) before putting them in a second mold (52, 53) [Figs. 4-6; Col. 5, lines 27-43]).
Regarding claim 5, LUEBKEMAN teaches: wherein the first layer is a composite layer (LUEBKEMAN teaches the plastic injected into the mold can be concrete. Concrete is a composite material, as evidenced by POLK [0011]).
Regarding claim 6, LUEBKEMAN teaches: curing the first layer before relieving the vacuum (LUEBKEMAN teaches after the plastic is introduced, it is cured [Col. 6, lines 35-37]. LUEBKEMAN also teaches that the negative pressure is released after the molding operation is completed [Col. 5, lines 49-53], which would inherently mean that the plastic is cured before the negative pressure is released.).
Regarding claim 7, LUEBKEMAN teaches: removing the first granulated material through the first orifice (LUEBKEMAN teaches after the negative pressure is released, and the granular material is poured out of the container (28) and back into the supply tank (34) [Col. 5, lines 51-56], which the granular material would inherently be removed through the orifice in the flange (33)).
Regarding claim 20, LUEBKEMAN teaches: A method of manufacturing a composite vessel assembly (LUEBKEMAN teaches a method for manufacturing a composite [Col. 1, lines 14-17; Col. 9, lines 14-16]) comprising: filling a first chamber defined by a liner with a granulated material through an orifice in the liner (LUEBKEMAN teaches a pliable container (28) inserted into a mold comprised of two parts (44, 45) [Col. 4, lines 37-42; Figs. 3-4]. LUEBKEMAN teaches granular material is permitted to flow by gravity into the pliable sack-like container (28) through the inlet (flange (33)) [Col. 4, lines 50-58].); and enveloping the liner with a layer for structural rigidity (LUEBKEMAN teaches plastic is introduced through the passage provided at the bottom of the mold [Col. 6, lines 21-24] and the introduced plastic inherently envelops the container), wherein the first liner lines and is in contact with the first layer, and wherein the first liner is flexible and collapsible without the first layer.
LUEBKEMAN teaches a first liner that is flexible, but does not teach that the first liner is flexible and collapsible without the first layer. In the alternative, in the same field of endeavor, liners, THOMPSON teaches a pressure vessel assembly that utilizes a flexible liner [0010]. THOMPSON teaches the flexible liners are shaped to mate with the interior of the vessel body [0010]. THOMPSON teaches the liner is typically formed of a flexible inner layer defining an inner surface that contacts the stored fluid and a metallic outer layer defining an outer surface of the vessel body [0012]. THOMPSON teaches the rigid walls of the vessel provide the structural strength for the liner and fluid contained [0012]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify ISHII, by having a flexible and collapsible liner and collapsible without the first layer, as suggested by THOMPSON, in order to eliminate a number of time consuming and costly manufacturing and maintenance procedures and control contaminate of the contained fluid [0010].
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over LUEBKEMAN (U.S. 2,517,902), and Thompson (U.S. PGPUB 2004/0188449),  hereinafter THOMPSON, as applied to claim 1 above, and further in view of Suzuki et al., (U.S. PGPUB 2006/0138692), hereinafter SUZUKI.
Regarding claim 8, LUEBKEMAN and THOMPSON teach all of the limitations as stated above, but is silent as to removing the first granulated material is performed by dissolving the first granulated material. In the same field of endeavor, granulated material, SUZUKI teaches dissolving foamed fine particles inside a core [0023]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify LUEBKEMAN and THOMPSON, by having the granulated material dissolve, as suggested by SUZUKI, in order to remove the component [0051]. Furthermore, LUEBKEMAN teaches the granulated material can be substituted with any type of granulated material in order to give various properties desired in the shape formed [Col. 9, lines 16-21].
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over LUEBKEMAN (U.S. 2,517,902), and Thompson (U.S. PGPUB 2004/0188449),  hereinafter THOMPSON, as applied to claim 1, and further in view of Pflederer (U.S. 3,368,708), hereinafter PFLEDERER, as evidenced by Edberg et al., (U.S. 2,998,501), hereinafter EDBERG.
Regarding claim 9, LUEBKEMAN teaches: wherein the first liner is made of a polymer (LUEBKEMAN teaches the container (28) can be made of cellophane [Col. 7, lines 65-66], which cellophane is a polymer [Col. 6, lines 67-68]) and the first layer is made of a resin impregnated fiber-based material (LUEBKEMAN teaches impregnated tape is wound around the container (28) [Col. 6, lines 1-5]). 
LUEBKEMAN and THOMPSON do not explicitly teach a layer made of resin impregnated fiber-based material. LUEBKEMAN does teach an impregnated tape, but does not explicitly state it’s a resin impregnated fiber-based material. In the same field of endeavor, composites, PFLEDERER teaches winding a strand of fibrous material impregnated with a thermosetting resin [Col. 2, lines 38-40]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify LUEBKEMAN and THOMPSON, by having the tape be fibrous material impregnated with a thermosetting resin, as suggested by PFLEDERER, in order to bond the fibers together to form an integral structure [Col. 2, line 40].
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over LUEBKEMAN (U.S. 2,517,902), and Thompson (U.S. PGPUB 2004/0188449),  hereinafter THOMPSON, as applied to claim 1, and further in view of Walles (U.S. 3,993,811), hereinafter WALLES.
Regarding claim 10, LUEBKEMAN and THOMPSON teach all of the claimed limitations as stated above, but is silent as to wherein the first granulated material is a gas absorbent material. In the same field of endeavor, granulated material, WALLES teaches a gas-absorbing material, e.g., a particulate solid [Col. 1, lines 47-48]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify LUEBKEMAN and THOMPSON, by having a gas absorbent material as the filling material, as suggested by WALLES, in order to capture gases present as a result of incomplete evacuation of gases [Col. 2, lines 19-21].
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over LUEBKEMAN (U.S. 2,517,902), and Thompson (U.S. PGPUB 2004/0188449),  hereinafter THOMPSON, as applied to claim 1, and further in view of Spengler et al. (U.S. 5,076,880), hereinafter SPENGLER, and Blair et al. (U.S. 5,577,630), hereinafter BLAIR.
Regarding claim 11, LUEBKEMAN teaches: filling a second chamber defined by a second liner (LUEBKEMAN teaches a second outer covering or container (59), which Examiner is interpreting as second chamber [Col. 6, lines 16-17]) with a second granulated material through a second orifice in the second liner (LUEBKEMAN teaches a second orifice (passage (61)). LUEBKEMAN does not explicitly teach granulated material is inserted into the second container (59); however LUEBKEMAN teaches air and granulated material can both be used for filling depending on the properties desired in the shape formed [Col. 9, lines 17-20; Col. 8, lines 63-75]. Furthermore, it would be obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify LUEBKEMAN, by filling the second container (59) with granulated material, as it is known in the art. See KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).); applying a vacuum to the second chamber; plugging the second orifice (LUEBKEMAN shows the second orifice is closed at the top of the mold [Fig. 7], which Examiner is interpreting as plugged); enveloping the second liner with a second layer for structural rigidity; relieving the vacuum; and enveloping the first and second layers with a third layer.
LUEBKEMAN and THOMPSON are silent as to applying and relieving a vacuum in the second container. In the same field of endeavor, molding, SPENGLER teaches vacuuming a second chamber [claim 4]. SPENGLER also teaches relieving the vacuum [Col. 6, lines 49-50]. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date by modifying LUEBKEMAN to apply and relieve a vacuum in the second container, as suggested by SPENGLER, in order for a simpler, faster and less labor-intensive method [Abstract].
LUEBKEMAN, THOMPSON and SPENGLER are silent as to enveloping the second liner with a second layer for structural rigidity and enveloping the first and second layers with a third layer. In the same field of endeavor, molding, BLAIR teaches after the liner (28) is placed about a mandrel, it is overwrapped by composite material [Col. 8, lines 66-67 – Col. 9, lines 1-2], which are first and second layers [Fig. 5-6]. BLAIR teaches the cells (12) are then positioned adjacent one another [Fig. 3] and the cells (12) are then overwrapped by the composite web (14), which Examiner is interpreting as the third layer [Col. 9, lines 8-11]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify LUEBKEMAN, THOMPSON and SPENGLER, by having two layers enveloped by a third layer, as suggested by BLAIR, in order to have a pressure vessel having a novel geometry [Col. 2, lines 65-67].
Regarding claim 12, BLAIR further teaches: wherein a portion of the first and second layers are placed in direct contact with one-another before the first and second layers are enveloped by a third layer (BLAIR teaches the cells (12) are then positioned adjacent one another [Fig. 3], which are placed in direct contact with another before enveloped by the web (14)).
Regarding claim 15, BLAIR further teaches: wherein the first and second layers are made of a resin-based composite material (BLAIR teaches the cells, the web, or both may include carbon, glass, graphite, aramid, or other known fibers bound in a thermoplastic or thermoset resin [Col. 4, lines 61-65]).
Claim 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over LUEBKEMAN (U.S. 2,517,902), Thompson (U.S. PGPUB 2004/0188449),  hereinafter THOMPSON, Spengler et al. (U.S. 5,076,880), hereinafter SPENGLER, and Blair et al. (U.S. 5,577,630), hereinafter BLAIR, as applied to claim 15 above, and further in view of Strack et al. (U.S. PGPUB 2011/0210475), hereinafter STRACK.
Regarding claim 13, LUEBKEMAN, THOMPSON, SPENGLER and BLAIR are silent as to preforming the liner in a pre-form fixture. In the same field of endeavor, molding, STRACK teaches injecting a second moldable material into the cavity to form a preform and then forming the preform into a hollow liner [0006]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify LUEBKEMAN, THOMPSON, SPENGLER and BLAIR, by preforming the liner with a preform fixture, as suggested by STRACK, in order to reduce cost to produce a vessel [0003].
Regarding claim 14, STRACK further teaches: removing the second liner from the second pre-form fixture before enveloping with the second layer (STRACK teaches releasing the liner after it has been formed [0036]).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over LUEBKEMAN (U.S. 2,517,902), Thompson (U.S. PGPUB 2004/0188449),  hereinafter THOMPSON, Spengler et al. (U.S. 5,076,880), hereinafter SPENGLER, and Blair et al. (U.S. 5,577,630), hereinafter BLAIR, as applied to claim 15 above, and further in view of Rauscher et al. (U.S. 10,670,186), hereinafter RAUSCHER.
Regarding claim 16, LUEBKEMAN, THOMPSON, SPENGLER and BLAIR are silent as to: curing the first and second layers before relieving the vacuums from the first and second chambers. In the same field of endeavor, curing, RAUSCHER teaches the layers in the fiber layup are cured under vacuum conditions [Col. 2, lines 59-62], indicating that the layers are cured before relieved the vacuum in the mold. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify LUEBKEMAN, SPENGLER and BLAIR, by curing the layers before relieving the vacuum conditions, as suggested by RAUSCHER, in order to accurately produce a fiber reinforced energetic composite [Col. 1,lines 62-63].
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over LUEBKEMAN (U.S. 2,517,902), Thompson (U.S. PGPUB 2004/0188449),  hereinafter THOMPSON , Spengler et al. (U.S. 5,076,880), hereinafter SPENGLER, and Blair et al. (U.S. 5,577,630), hereinafter BLAIR, as applied to claim 15 above, and further in view of SUHARA et al. (U.S. PGPUB 2014/0295124), hereinafter SUHARA.
Regarding claim 16, LUEBKEMAN, THOMPSON, SPENGLER and BLAIR are silent as to: curing the first and second layers before relieving the vacuums from the first and second chambers. In the same field of endeavor, curing and composites, SUHARA teaches adhesive films (34A, 35A). SUHARA teaches curing the adhesive films and that vacuum evacuation is maintained while curing the adhesive films [0094]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify LUEBKEMAN, THOMPSON, SPENGLER and BLAIR, by curing the layers before relieving the vacuum conditions, as suggested by SUHARA, in order to accurately form the adhesive film [0096].
Regarding claim 17, SUHARA further teaches: wherein the first and second layers are enveloped by the third layer before the first and second layers are cured (SUHARA teaches the adhesive films (34A, 35A) are enveloped on the outside by the film (41) [0096; Fig. 4]).
Regarding claim 18, BLAIR further teaches: wherein the third layer is a resin-based composite material ((BLAIR teaches the cells, the web, or both may include carbon, glass, graphite, aramid, or other known fibers bound in a thermoplastic or thermoset resin [Col. 4, lines 61-65]).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over LUEBKEMAN (U.S. 2,517,902), Thompson (U.S. PGPUB 2004/0188449),  hereinafter THOMPSON, Spengler et al. (U.S. 5,076,880), hereinafter SPENGLER, and Blair et al. (U.S. 5,577,630), hereinafter BLAIR, and SUHARA et al. (U.S. PGPUB 2014/0295124), hereinafter SUHARA, as applied to claim 18 above, and further in view of SCHROEDER (U.S. 4,374,080).
Regarding claim 19, LUEBKEMAN, THOMPSON, SPENGLER, BLAIR, and SUHARA are silent as to removing the granulated materials through orifices. In the same field of endeavor, granulated material, SCHROEDER teaches particulate filler material is removed through orifices [Abstract; Col. 6, lines 4-8]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify LUEBKEMAN, THOMPSON, SPENGLER, BLAIR, and SUHARA, by removing the granulated materials through orifices, as suggested by SCHROEDER, in order to remove the particulate material [Col. 6, lines 4-8].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529.  The examiner can normally be reached on MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                                                                                                                                                                                                                                /JACOB T MINSKEY/Primary Examiner, Art Unit 1748